DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 02/26/2021.  As directed by the amendment claim 4 & 18 is/are canceled, claims 1, 8-9, 17, 27 & 29 are amended and claim 30 is newly added. Claims 1-3, 5, 10-11, 16-17, 19, 21-22 and 26-30 are currently pending.
Response to Arguments
Applicant's arguments filed on 02/26/2021 with respect to 35 U.S.C. §103 rejection of claim(s) has/have been fully considered. Applicant argued the publication (US 2018/0300526 A1) by CHO et al. which was used as secondary reference for rejection of claims 4 and 18 does not claims qualify as prior art under 35 U.S.C. §102(a)(2) due to the exception under 35 U.S.C. §102(b)(2)(C) by stating: “the claimed invention were, at the time the claimed invention was filed, subject to an obligation of assignment to the same corporation, Samsung Electronics Co., Ltd”.
Examiner does not agree with that assertion because, to apply the exception under 35 U.S.C. 102(b)(2)(C) the MPEP §717.02(b) states: “disclosures shall not be prior art under 35 U.S.C. 102(a)(2)  if the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person”, and further recites: 
“(i)Subject matter which would otherwise qualify as prior art under 35 U.S.C. 102(a)(2)  and a claimed invention will be treated as commonly owned for purposes of 35 U.S.C. 102(b)(2)(C)  if the applicant or patent owner provides a statement to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person”.
(ii) Subject matter which would otherwise qualify as prior art under 35 U.S.C. 102(a)(2)  and a claimed invention will be treated as commonly owned for purposes of 35 U.S.C. 102(b)(2)(C) on the basis of a joint research agreement under 35 U.S.C. 102(c)  if:
(A) The applicant or patent owner provides a statement to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement, within the meaning of 35 U.S.C. 100(h)  and § 1.9(e), that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and (B) The application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement.
For the current application none of the persons listed as inventors is same with the inventors listed in CHO et al. publication. Applicant also did not provide any statement or affidavit, other than just stating the assignee of the current application and the prior art is the same. With that the Examiner concludes the Applicant’s arguments are not fully persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10-11, 16-17, 19, 21-22, 26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2017/0119307 A1) by SHIM et al. in view of the publication (US 2015/0062078 A1) by Christman et al. and further in view of the publication (US 2016/0173886 A1) by BAE et al.
Regarding claims 1 and 17 SHIM discloses a bio-information measuring apparatus and method (Abstract, recites the invention is about a mobile terminal and method of its use, wherein the mobile terminal has sensing modules for receiving biometric information, the mobile terminal has controller which uses those biometric information to calculate blood pressure), 
comprising: a pulse wave sensor configured to measure a pulse wave signal from an object; a fingerprint sensor configured to obtain fingerprint information of the object (¶:[0153], recites, the sensing module is configured to detect pulse waves and finger print); 
SHIM also discloses the mobile terminal has a controller which process the signals received from different sensors (¶:[0052]), and obtain bio-information based on the pulse wave signal and the contact area (¶:[0153] recites the sensing module configured to receive the pulse wave signal and the finger print and the controller measures the blood pressure using those signals.
SHIM further recites (¶:[0153-0154] the sensing module include plurality of LEDs and a light-receiving unit, and the  controller detect pulse waves using light which is reflected by the finger coming in contact with the sensing module by use of the plurality of light-emitting units and the light-receiving unit). 
SHIM does not specifically disclose a processor configured to estimate a contact area between the object and the pulse wave sensor based on the fingerprint information.
However, Christman discloses an analogous system wherein a sensor with touch surface configured to detect the pressure exerted by the body part where it touches the surface, the system also captures the image of the body part while it touches the  surface (Abstract)  the image is considered a fingerprint when the user touches his/her finger to that sensor surface. Wherein Christman teaches, the system includes a processor which is configured to associate images from the image capture device with an amount of pressure exerted on the touch surface and estimate an area of the touched surface pressed by the finger, as recited in (¶:[0027]).
Christman further teaches in (¶:[0018]) the touch surface where the user touches a finger comprises an infrared LED and a light sensor positioned under the glass touch surface, and recites in (¶:[0038] the image of the body part is captured when the user touches the touch surface and the sensors positioned under the touch surface is used 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of SHIM with a capability of determining the area where the body part is touched as taught by Christman and using that information along with pulse wave data to calculate a bio-information of the user.
Shim or Christman individually or in combination do not disclose or suggest, processor is configured to calculate a statistical value of pixel intensities included in the fingerprint information based on the statistical value by applying a contact area conversion function to the statistical value.
However, BAE discloses a device and method of image data compression wherein compressing image data is based on weighted value of each pixel (Abstract), BAE further teaches the device includes a processor (¶:[0052]), a touch screen for capturing image of the user’s body part that touches the screen (¶:[0061]). 
BAE further teaches the device or processor calculates the statistical value of brightness level of sub-pixels to provide an image data (¶:[0146]), brightness is synonymous to intensity for a light source or pixel. BAE also teaches processor electrically connected to the touch screen configured for scanning a finger print of a user on the biometric sensing area when a touch input such as finger is detected on the biometric sensing area of the screen, as explained in (¶:[0074] – [0076]).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify apparatus and method of SHIM 
Regarding claim-2 SHIM in view of Christman and further in view of BAE discloses the bio-information measuring device of claim-1, SHIM further discloses wherein the pulse wave sensor comprises: a light source configured to emit light onto the object; and
a detector configured to detect the light that is reflected from the object after being emitted to the object (¶:[0153-0155] recites, the pulse-wave sensing module include plurality of LEDs to emit light towards the finger that comes in contact with sensing module and a light receiving unit for detecting light that reflects back from the finger). 
Regarding claim-3 SHIM in view of Christman and further in view of BAE discloses the bio-information measuring device of claim-1, SHIM further discloses wherein the fingerprint sensor is a capacitive fingerprint sensor (¶:[0202] recites fingerprint is sensed by an active capacitive manner).
Regarding claims 5 and 19 SHIM in view of Christman and further in view of BAE discloses the bio-information measuring device and method of claims 1 and 17 respectively, and SHIM further discloses wherein the processor is further configured to determine a contact pressure between the pulse wave sensor and the object based on the contact area
Regarding claims 10 and 21 SHIM in view of Christman and further in view of BAE discloses the bio-information measuring apparatus and method of claims 5 and 19 respectively, and Christman teaches wherein the processor is further configured to determine the contact pressure based on the contact area by applying a contact pressure conversion function (¶:[0017] recites, the systems determine finger pressure by determining an area pressed by a finger), it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of SHIM to determine the pressure applied to the contact surface by user’s finger so that the processor can compare the amount of pressure exerted on the touch surface to a desired amount of pressure associated with the user for the sensor device and initiate compensation for the touch pressure dependent characteristic based upon the comparison, as taught by Christman (¶:[0004]).
Regarding claims 11 and 22 SHIM in view of Christman and further in view of BAE discloses the bio-information measuring apparatus and method of claims 5 and 19 respectively, SHIM further discloses: wherein the processor is further configured to obtain an oscillometric waveform based on the plurality pulse wave signals and the contact pressure (¶:[0160] the controller estimate blood pressure of portions to be examined based on time differences between time points corresponding to peaks of detected pulse waves and time points corresponding to peaks of filtered pulse waves), 
and obtain the bio-information based on the oscillometric waveform the controller calculate a blood pressure value using a pulse wave pattern P1 collected by the PPG sensor implemented as the sensing module and an electrocardiogram pattern P2 and pulse transit time (PPT) may be measured using a time difference between a 
Regarding claim-16 SHIM in view of Christman and further in view of BAE discloses the bio-information measuring device of claim-1, SHIM further discloses wherein the bioinformation comprises at least one of blood pressure, vascular age, degree of arteriosclerosis, aortic pressure waveform, vascular compliance, stress index, and degree of fatigue (¶:[0010] the controller may execute the specific function after the biometric information for measuring the blood pressure).
Regarding claims 26 and 28 SHIM in view of Christman and further in view of BAE discloses the bio-information measuring device and method of claims 1 and 17 respectively, and Christman teaches wherein the processor is further configured to determine a change in the contact area between the pulse wave sensor and the object while the pulse wave signal is being measured (¶:[0032] recites, when the user rolls the finger across the touch surface, the change in the area of contact is detectable by change in capacitive image),
and obtain the bio-information based on the pulse wave signal and the change in the contact area (¶:[0038]) recites, the image of the body part is captured, in this case when the finger touches the touch surface and the sensors positioned under the touch surface is used for measuring the blood oxygen saturation level of the user.
Regarding claims 27 and 29 SHIM in view of Christman and further in view of BAE discloses the bio-information measuring apparatus and method of claims 26 and wherein the fingerprint information comprises pixel intensities a processor analyzes the finger based on the pixel corresponding to the screen area where the finger touches (¶:[0074] – [0076]), and wherein the processor is further configured to estimate the contact area by linearly combining one or more of the pixel intensities which are equal to or higher than a predetermined threshold value (¶:[0078] the processor of the electronic device  realize emission of light of high brightness, restraint of generation of an afterimage, or prevention of deterioration of the biometric information sensing area based on a control of an attribute brightness or  gradation, and ¶:[0090] recites, the processor realize emission of light of high brightness, restraint of generation of an afterimage, or prevention of deterioration of the biometric information sensing area based on a control of an attribute and determine the reliability of the first biometric information that is fingerprint image acquired by the biometric sensor, the processor determine the reliability of the first biometric information by mapping the first biometric information with a user fingerprint. 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined apparatus and method of SHIM and Christman to determine a contact area on the touch sensor based on predetermined pixel brightness, as taught by BAE (¶:[0108]).
Regarding claim-30 SHIM in view of Christman and further in view of BAE discloses the bio-information measuring device and method of claim-1, and BAE teaches wherein the statistical value comprises at least one of a simple sum, a weighted sum, an average, and a median value of the pixel intensities (¶:[0131] .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117.  The examiner can normally be reached on Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792